DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “detaching element for detaching the triggering sensor” must be shown or the feature(s) canceled from claim(s) 9.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detaching elements” “a detaching element” in claims 1 & 9-11
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant implicitly teaches the detaching elements configured to detach the one or more
transmitters and the one or more sensors are clips (fig 13B, 242).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 38 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Attar WO 2016135735.

With respect to claim 38, the combination teaches a method for urine sample analysis, the method comprising:
transmitting (fig 1, 22) (fig 3A, 68) (pg. 13, ¶ 5, lines 1-3) radiation by one or more transmitters that are attached to a toilet boil;
receiving, by one or more sensors “one or more light sensors” (fig 1, 22) (fig 3A, 60, 62, 64, & 66) that are attached to the toilet bowl, received radiation that passed through the urine sample “from bodily emissions (typically, urine or feces 26)” (pg. 10, lines 2-4);
generating, by the one or more sensors, detection signals indicative of an intensity (pg. 15, ¶ 12, lines 1-3) of the received radiation at multiple frequencies “two or more spectral bands are detected” (pg. 13, ¶ 2, lines 3-4); and
participating, by processor, (fig 1, 32) in the urine sample analysis for determining a content (fig 7, 88) of the urine sample based on the detection signals (fig 7, 80) (pg. 17, ¶ 4, lines 1-2 & 20-23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12-14, 17-19, 21, & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Attar WO 2016135735 in view of Kashyap US Pub No. 20190298316.

With respect to claim 1, the combination teaches a system for urine sample analysis, the system comprises:
one or more transmitters (fig 1, 22) (fig 3A, 68) (pg. 13, ¶ 5, lines 1-3) for transmitting radiation (pg. 13, ¶ 3, lines 1-2);
one or more sensors “one or more light sensors” (fig 1, 22) (fig 3A, 60, 62, 64, & 66) that are configured to receive radiation that passed through the urine sample light “from bodily emissions (typically, urine or feces 26)” (pg. 10, lines 2-4) and to generate detection signals indicative of an intensity (pg. 15, ¶ 12 , lines 1-3) of the received radiation at multiple frequencies “two or more spectral bands are detected” (pg. 13, ¶ 2, lines 3-4) ;
a processor (fig 1, 32) that is configured to participate in the urine sample analysis for determining a content (fig 7, 88) of the urine sample based on the detection signals (fig 7, 80) (pg. 17, ¶ 4, lines 1-2 & 20-23).

Attar does not specifically teach detaching elements that are configured to detach the one or more transmitters and the one or more sensors to a toilet bowl.

Kashyab, in the same field of endeavor as Attar of optical analysis of urine within a toilet, teaches a transmitter and sensor (fig 11, 706) are attached to a toilet seat via a housing (fig 11b, 707) and spring-loaded clip (fig 11b, 710) (pg. 9, ¶ 58). Examiner interprets the housing and spring-loaded clip as detaching elements since one of ordinary skill may attach/remove the sensor via the housing and spring-loaded clip.  Kashyab further teaches the spring-loaded feature shown in an uncompressed position adapts to multiple seat widths to securely hold the device in place, yet allows for easy and rapid removal by user (pg. 9, ¶ 58).  At the time priors to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Kashyab’s detaching elements with Attar’s transmitter and sensors as a means to attach the light source and sensor to different sized toilet seats due to its adjustability.

With respect to claim 12 according to claim 1, the combination teaches the system wherein the one or more sensors “one or more light sensors” (fig 1, 24 Attar).

With respect to claim 13 according to claim 12, the combination teaches the system wherein at least two of the sensors have different fields of view “one or more light sensors” (fig 3A, 60, 62, 64, & 66 Attar).

With respect to claim 14 according to claim 12, the combination teaches the system wherein fields of view of the multiple sensors cover a majority of a virtual horizontal plane (fig 1 Attar) of an inner space defined by the toilet bowl.

With respect to claim 17 according to claim 12, the combination teaches the system wherein the multiple sensors are spaced apart from each other (fig 3a Attar).

With respect to claim 18 according to claim 12, the combination teaches the system wherein at least two of the
sensors have different spectral responses “spectral bands” (pg. 13, ¶ 2, lines 3-5 & ¶ 3, lines 5-7) Attar.

With respect to claim 19 according to claim 12, the combination teaches the system wherein at least one sensor is preceded by a spectral filter (pg. 13, ¶ 3, lines 1-4 Attar).

With respect to claim 21 according to claim 12, the combination teaches the system wherein at least some of the multiple sensors are at least partially shielded by a rim of the toilet bowl (fig 1 Attar).

With respect to claim 22 according to claim 12, the combination teaches the system wherein at least some of the multiple sensors extend outside a rim of the toilet bowl (fig 1, Attar).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Attar WO 2016135735 in view of Kashyap US Pub No. 20190298316 in further view of paper of Xiaofeng Zhang, “Time-Resolved Synchronous Fluorescence for Biomedical Diagnosis”, 2015.

With respect to claim 20 according to claim 12, the combination does not teach at least one sensor is preceded by a tunable spectral filter.

Xiaofeng, in the same field of endeavor as Attar of spectrograms (pg. 21748, ¶ 1 Xiaofeng)(pg. 17, ¶ 1, lines 1-3 Attar), teaches a tunable spectral filter (fig 2, lCTF) configured to allow a range specific wavelengths to be detected by a sensor (pg. 21751, ¶ 2, lines 10-12).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill to substitute the combination’s filter for Xiofeng’s tunable filter to enable a variable wavelength range which can be adjusted for detecting different types of samples.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashyap US Pub No.  20190298316 in view of Attar WO 2016135735.

With respect to claim 1, Kashyap teaches a system for urine sample analysis, the system comprises:
transmitter (fig 4B, 210) for transmitting radiation (0036, lines 4-7);
sensor (fig 4b, 211) that are configured to receive radiation that passed through the urine sample an (0036, lines 4-7);
detaching elements (fig 4b, 231) that are configured to detach the transmitter and the sensor to a toilet bowl;
a processor (fig 15C) that is configured to participate in the urine sample analysis for determining a content “blood” of the urine sample based on the detection signals (0102) (0105, lines 1-3).

Kashyap does not teach generate detection signals indicative of an intensity of the received radiation at multiple frequencies.

Attar, in the same field of endeavor as Kashyap of optical analysis of urine within a toilet, teaches a sensor configured to capture the intensity of a received radiation at multiple frequencies in order to detect blood in urine (pg. 15, ¶ 12, lines 1-3).  At the time prior to effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Kashyap’s detector with Attar’s light source to detect blood in a patient’s urine for medical purposes. 

Claim(s) 2,4,6, & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashyap US Pat No. 10376246 in view of Attar WO 2016135735 in further view of Odegard US Pub No. 20100134794.

With respect to claim 2 according to claim 1, the combination does not teach a triggering sensor that is configured to sense a condition for triggering an activation of the one or more transmitters and the one or more sensors.

Kashyap, in a second embodiment, teaches a capacitive sensor i.e. triggering sensor placed inside of a toilet rim, wherein the capacitive sensor initiates the sensor measurement after detecting the presence of a user (0037).

Kashyap does not specifically teach activation of the one or more transmitters and the one or more sensors.

Odegard, in the field of endeavor of spectroscopy, teaches a processor, in response to a signal from a switch, activates a transmitter and sensor to provide a spectroscopic measurement (0131, lines 8-12).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Kashyap’s trigger sensor with Kashyap’s transmitter and sensor to acquire spectral measurements for medical purposes while the user urinates. 

With respect to claim 4 according to claim 2, the combination teaches the system wherein the triggering sensor is an acoustic sensor “ultrasonic sensor” (0108 Kashyap).

With respect to claim 6 according to claim 2, the combination teaches the system wherein the triggering sensor “ultrasonic sensor” is configured to detect a start of a urination “male urinating standing up” (0108 Kashyap).

With respect to claim 23 according to claim 1, the combination does not teach the processor is configured to control an operation of at least some of the one or more transmitters and the one or more sensors.

Kashyap, in a second embodiment, teaches a capacitive sensor i.e. triggering sensor placed inside of a toilet rim, wherein the capacitive sensor initiates the sensor measurement after detecting the presence of a user (0037).

Kashyap does not specifically teach activation of the one or more transmitters and the one or more sensors.

Odegard, in the field of endeavor of spectroscopy, teaches a processor, in response to a signal from a switch, activates a transmitter and sensor to provide a spectroscopic measurement (0131, lines 8-12).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Kashyap’s trigger sensor with Kashyap’s, processor, transmitter, and sensor to acquire spectral measurements for medical purposes while the user urinates.

Claim(s) 9 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashyap US Pat No. 10376246 in view of Attar WO 2016135735 in further view of Odegard US Pub No. 20100134794 in further view of Okamoto JP 2019024933.

With respect to claim 9 according to claim 2, the combination does not teach a detaching element for detaching the triggering sensor to the toilet.

The background of Okamoto, in the same field of endeavor as Kashyap of toilets, teaches a method of fixing a sensor to a toilet seat using a screw i.e. detaching element is known. Examiner notes one of ordinary skill in the art would readily understand a screw can attach/detach many types of sensors including a trigger sensor to a toilet seat.  At the time prior to the effective filing date of the invention it would have been obvious to one ordinary skill to combine a screw to securely attach and conveniently detach the combination’s trigger sensor onto the combination’s toilet seat.

With respect to claim 10 according to claim 2, the combination does not teach the detaching element is configured to position the triggering sensor outside the toilet bowl.

The background of Okamoto, in the same field of endeavor as Kashyap of toilets, teaches a method of fixing a sensor to a toilet seat using a screw i.e. detaching element is known. Examiner notes one of ordinary skill in the art would readily understand a screw can attach/detach many types of sensors including a trigger sensor to a toilet seat.  At the time prior to the effective filing date of the invention it would have been obvious to one ordinary skill to combine a screw to securely attach and conveniently detach the combination’s trigger sensor onto the combination’s toilet seat.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashyap US Pat No. 10376246 in view of Attar WO 2016135735 in further view of Odegard US Pub No. 20100134794 in further view of Seo KR 20100007389.

With respect to claim 7 according to claim 2, the combination does not teach one or more additional triggering sensors to provide multiple triggering sensors to sense a condition for triggering an activation of the one or more transmitters and the one or more sensors.

Kashyap, in a second embodiment, teaches a capacitive sensor i.e. triggering sensor placed inside of a toilet rim, wherein the capacitive sensor initiates the sensor measurement after detecting the presence of a user (0037).

Kashyap does not specifically teach activation of the one or more transmitters and the one or more sensors and does not teach a plurality of trigger sensors.

Odegard, in the field of endeavor of spectroscopy, teaches a processor, in response to a signal from a switch, activates a transmitter and sensor to provide a spectroscopic measurement (0131, lines 8-12).

Odegard does not teach a plurality of trigger sensors.

Seo, in the same field of endeavor of Kashyap of toilet seats comprising capacitive sensors, teaches a plurality of trigger sensors i.e. capacitive sensors (fig 3, 131) configured to detect a user sitting on a toilet seat (pg. 4, ¶ 5, lines 10-17).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Seo’s trigger sensors with Kashyap’s transmitter and sensor to acquire spectral measurements for medical purposes while the user urinates. Examiner notes Seo capacitive sensors cover a majority of the toilet which avoids the likelihood of not detecting a user sitting on the toilet seat based upon a single capacitive sensor.

Claim(s) 24 & 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashyap US Pat No. 10376246 in view of Attar WO 2016135735 in further view of Schibur US Pat No. 20190257065

With respect to claim 24 according to claim 1, the combination does not teach the one or more transmitters are multiple transmitters and wherein at least some of the multiple transmitters are configured to transmit in a sequential manner.

Schibur, in the same field of endeavor as Kashyap of toilets, teaches one or more transmitters may perform a lighting sequence (e.g., an animation) within a toilet (0075, lines 5-10).  Schibur further teaches the lighting allows a user to identify the location of the toilet at night.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to sequentially turn on the combination’s transmitters as a design choice to allow a user to see the toilet at nighttime.

With respect to claim 25 according to claim 1, the combination does not teach the one or more transmitters are multiple transmitters and wherein at least some of the multiple transmitters are configured to transmit radiation of different frequencies at different points of time.

Schibur, in the same field of endeavor as Kashyap of toilets, teaches one or more transmitters of different frequencies may perform a lighting sequence (e.g., an animation) within a toilet (0075, lines 1-10).  Schibur further teaches the lighting allows a user to identify the location of the toilet at night.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to sequentially turn on the combination’s transmitters as a design choice to allow a user to see the toilet the at night time in an aesthetic manner.

Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hall et al. US Pub No. 2017/0322197 & Wheeldon et al. US Pat No. 8,802,442.
	
Allowable Subject Matter

Claims 3, 5, 8, 11, 15, & 16 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 3, the prior art of record, taken alone or in combination, fails to disclose or render obvious “sense a presence of a person within a proximity of the toilet bowl and generate a proximity alert”, in combination with the rest of the limitations of claim 3.

As to claim 5, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the triggering sensor is a toilet cover motion sensor”, in combination with the rest of the limitations of claim 5.

As to claim 8, the prior art of record, taken alone or in combination, fails to disclose or render obvious “at least two triggering sensors sensor differ from each other by a type of sensed event”, in combination with the rest of the limitations of claim 8.

As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the detaching element is configured to position the triggering sensor inside the toilet bowl”, in combination with the rest of the limitations of claim 11.

As to claim 15, the prior art of record, taken alone or in combination, fails to disclose or render obvious “at least two of the sensors have partially overlapping fields of view”, in combination with the rest of the limitations of claim 15.

As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein the multiple sensors form a curved one-dimensional array of sensors”, in combination with the rest of the limitations of claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877